Title: To Benjamin Franklin from Le Roy, [26 March 1779]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Vendredy Matin [March 26, 1779]
Mon Illustre Docteur recevez mon Compliment. J’ai appris avec grand plaisir que la goutte vous ayant laissé plus tranquile vous etiez enfin allé à Versailles Mardy. Je crois qu’actuellement malgré votre éloignement pour les complimens vous ne vous opposerez plus a ce que L Académie vous fasse une députation aussi Je compte bien qu’elle la décidera définitivement aujourdhui qu’elle se separe, pour ses vacances de paques. Je ne vois pas les raisons qui pourroient vous engager a mettre opposition à son desir la dessus. Cependant marquez moi un petit mot de réponse sur cet objet pour me mettre plus en liberté vous savez combien je serois fâché de faire quelques choses qui vous fut désagréable.
Le temps étant si beau sil continuë de même demain samedy nous irons voir les Experiences du fluide igné à neuf heures et demie dix heures—ce n’est plus au gros Caillou mais ruë de Bourgogne maison de M. Le Marquis de L Aubespine au dessus du Corps de Garde des gardes françoises. J’imagine et j’espere bien que nous aurons lhonneur de vous y voir; M. De Maillebois le désire beaucoup, il compte même aller diner chez Mde De chaumont dimanche [dans] l’esperance de vous voir l’aprés Midy soit chez elle soit chez vous si vous y dinez. Adieu Mon Illustre Docteur. On ne peut vous etre plus veritablement attaché que Moi
Le Roy
  
Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipotentiaire des / Etats Unis de L’Amérique / en son hôtel / a Passy
